           Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
 JANE DOE,
                                                                Civil Case No:
                                  Plaintiff,

     -against-


 QBE INVESTMENTS (NORTH AMERICA) INC.,                     COMPLAINT
 QBE INSURANCE GROUP LIMITED,
 VICTOR SANTOS, individually, LOURDES MENDEZ,
 individually, and DAMIR PAJESTOVIC, individually,         Plaintiff Demands a
                                                           Trial by Jury
                                  Defendants.
---------------------------------------------------------X


        Plaintiff JANE DOE by and through her attorneys DEREK SMITH LAW GROUP,

PLLC, hereby complains of Defendants QBE INVESTMENTS (NORTH AMERICA) INC.,

QBE INSURANCE GROUP LIMITED, VICTOR SANTOS, LOURDES MENDEZ, and

DAMIR PAJESTOVIC (collectively referred to as “Defendants,”) upon information and belief

as follows:

                                               NATURE OF CASE

        Plaintiff, JANE DOE complains pursuant to Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of

1991, Pub. L. No. 102-166 (“Title VII”), the Administrative Code of the City of New York and

the laws of the State of New York, based upon the supplemental jurisdiction of this Court

pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C.

§1367, seeking declaratory relief and damages to redress the injuries Plaintiff has suffered as a

result of, inter alia, sex/gender discrimination, hostile work environment, retaliation, and

constructive termination by Defendants.


                                                        1
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 2 of 24



                                   JURISDICTION AND VENUE

1. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

   under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

   §1343 and pendent jurisdiction thereto.

2. Additionally, the Court has supplemental jurisdiction under the State and City laws of New

   York.

3. Around May 11, 2018, Plaintiff JANE DOE submitted a Charge of Discrimination to the U.S.

   Equal Employment Opportunity Commission (“EEOC”).            The federal charge number is 520-

   2018-04736.

4. Around September 14, 2018, Plaintiff JANE DOE received a Right to Sue Letter from the EEOC

   for federal charge number 520-2018-04736.

5. Plaintiff satisfied all administrative prerequisites and is filing this case within the applicable

   Statute of Limitations.

6. Venue is proper in this court, as the events giving rise to this action arose in New York County,

   within the Southern District of New York.

                                               PARTIES

7. At all times material, Plaintiff JANE DOE (“Plaintiff” or “DOE”) was and is an individual

   female who is a resident of the State of New Jersey, Hunterdon County.

8. At all times material, Defendant QBE INVESTMENTS (NORTH AMERICA) INC. (hereinafter

   referred to as “QBE North America”) was and is a foreign business corporation duly existing by

   the virtue and laws of the State of New York that does business in the State of New York.




                                                   2
                Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 3 of 24



9. At all times material, Defendant QBE INSURANCE GROUP LIMITED (hereinafter referred to

   as “QBE Insurance”) was and is an international corporation that does business in the State of

   New York through QBE North America, its North American division.

10. At all times material, QBE Insurance owns and operates QBE North America.

11. At all times material, Defendants QBE Insurance and QBE North America were joint employers

   of Plaintiff.

12. At all times material, Victor Santos (hereinafter referred to as “Santos” or “AVP Santos”) was

   and is an Assistant Vice President at QBE North America. Santos held supervisory authority

   over Plaintiff, controlling many of Plaintiff’s job duties. Santos held the power to hire and fire

   Plaintiff.

13. At all times material, Lourdes Mendez (hereinafter referred to as “Mendez”) was and is a Vice

   President at QBE North America. Mendez held supervisory authority over Plaintiff, controlling

   many of Plaintiff’s job duties. Mendez held the power to hire and fire Plaintiff.

14. At all times material, Damir Pajestovic (hereinafter referred to as “Pajestovic”) was and is an

   Assistant Vice President at QBE North America. Pajestovic held supervisory authority over

   Plaintiff, controlling many of Plaintiff’s job duties. Pajestovic held the power to hire and fire

   Plaintiff.

                                          STATEMENT OF FACT

15. Around April of 2016, Defendants hired Plaintiff as an Internal Auditor working out of their

   New York City office location.

16. Around November 12, 2017, Defendants sent Plaintiff to Bermuda to work on an audit with

   Defendants’ AVP Santos.

17. After arriving in Bermuda, Defendants’ AVP Santos consistently failed to correct people that



                                                    3
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 4 of 24



   incorrectly assumed he and Plaintiff were a romantic couple. Plaintiff was extremely

   uncomfortable by Santos’s actions.

18. After checking into the Princess Hamilton Hotel, Defendants’ AVP Santos suggested that he and

   Plaintiff head to the beach.

19. After they went to the beach, Defendants’ AVP Santos told Plaintiff that he would not have

   suggested they go to the beach if he had come with a male employee.

20. That evening, Defendants’ AVP Santos and Plaintiff ate dinner together. Afterwards,

   Defendants’ AVP Santos insisted that Plaintiff and he share a glass of wine in his hotel room.

   Plaintiff reluctantly complied.

21. While in Defendants’ AVP Santos’ room, Santos told Plaintiff that he thought she was beautiful.

   Plaintiff remained silent. Santos then proceeded to pull Plaintiff’s left arm. Santos grabbed

   Plaintiff’s arm over an open wound. Santos then kissed Plaintiff’s wound. Santos then told

   Plaintiff, among other things, “I DON’T WANT YOU TO BE HURT ANYMORE, I WANT

   YOU TO FEEL SPECIAL...YOU'RE SO BEAUTIFUL,” “I WANT YOU TO FEEL GOOD.”

22. Defendants’ AVP Santos then kissed Plaintiff’s arm again.

23. Plaintiff asked Defendants’ AVP Santos what he was doing. Santos did not respond. Plaintiff

   demanded that he stop kissing her and told Santos it was “not right.”

24. Despite Plaintiff’s protests, Defendants’ AVP Santos continued to forcibly kiss Plaintiff’s arm.

   Santos then began to forcibly kiss Plaintiff’s neck, and eventually Plaintiff’s lips. Plaintiff

   attempted to push Santos away. Santos continued to kiss Plaintiff.

25. Defendants’ AVP Santos kept kissing Plaintiff, even as she made it unequivocally clear that the

   kisses and touching were unwanted stating, among other things, “YOU’RE MARRIED AND

   I’M MARRIED. THIS IS WRONG ON SO MANY LEVELS. YOU’RE MY BOSS! STOP!”




                                                   4
               Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 5 of 24



   Plaintiff continued to try and physically push Santos away. Santos simply ignored Plaintiff’s

   protests and told Plaintiff “I’M NOT YOUR BOSS, I’M YOUR COLLEAGUE.”

26. Plaintiff finally broke away from Defendants’ AVP Santos and stated, “I REALLY THINK I

   SHOULD GO.” Plaintiff attempted to leave Santos’s room. Santos then stood up and grabbed

   Plaintiff. Santos rubbed his body against Plaintiff’s and continued to kiss her. Plaintiff continued

   to attempt to break away.

27. Defendants’ AVP Santos asked Plaintiff if she would tell anyone at work about what happened.

28. Plaintiff was afraid, confused, and shocked by Defendants’ AVP Santos’s sexually aggressive

   behavior. Plaintiff was afraid that Santos would get angry and potentially become violent if she

   continued to push him away and rebuff his advances.

29. Defendants’ AVP Santos pushed Plaintiff against the bed and started to forcibly kiss Plaintiff.

   Plaintiff begged Santos to stop kissing her before finally managing to break free from Santos’s

   clutches.

30. After breaking free, Plaintiff ran out of the room.

31. Plaintiff returned to her room in complete shock and shame.

32. Around November 13, 2017, Defendants’ AVP Santos requested Plaintiff come to a beach with

   him.

33. At the beach, Defendants’ AVP Santos came behind Plaintiff and told her that she had an

   “AMAZING BODY.” Santos then grabbed Plaintiff’s hand and told Plaintiff that she was an

   amazing woman. Plaintiff immediately yanked her hand away.

34. Defendants’ AVP Santos then again tried to kiss Plaintiff’s cheek. Plaintiff turned her cheek and

   pulled away.

35. Eventually, Plaintiff had to leave the beach in order to escape Santos’s sexual grasp.




                                                      5
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 6 of 24



36. That night, around 2:00 a.m., Plaintiff was alone in her room. Defendants’ AVP Santos knocked

   on Plaintiff’s door. Plaintiff answered and Santos asked Plaintiff what she was doing. Plaintiff

   responded that it was very late. Defendants’ AVP Santos insisted on coming into Plaintiff’s room

   to “hang out.” Plaintiff responded that they both have work the next day and that she needed to

   sleep. However, Santos demanded that Plaintiff let him into her room.

37. Plaintiff eventually acquiesced and let Defendants’ AVP Santos into the room, at which point,

   Santos sat next to Plaintiff and began to forcibly kiss Plaintiff’s lips and neck again. Once again,

   Plaintiff told Santos, among other things, “YOU NEED TO STOP.” Plaintiff stood up.

38. Defendants’ AVP Santos then stood up, grabbed Plaintiff, pushed his erect penis up against

   Plaintiff’s body, and began to forcibly grope Plaintiff’s buttocks. Plaintiff felt scared,

   embarrassed, and helpless.

39. Plaintiff continued to protest Defendants’ AVP Santos’s sexual advances explaining that what he

   was doing was both unprofessional and immoral. Despite Plaintiff’s desperate pleas, Santos

   continued to forcibly kiss Plaintiff on her arms, lips, and neck.

40. Eventually, Plaintiff told Defendants’ AVP Santos that she needed to sleep and that he needed to

   leave her room. After Plaintiff desperately begged Santos to leave, he finally left Plaintiff’s

   room.

41. Around November 14, 2017, Defendants’ AVP Santos went to work as if nothing had happened.

   That evening, Defendants’ AVP Santos demanded Plaintiff come to dinner with him.

42. In an effort to avoid another predatory sexual encounter, Plaintiff responded that she was just

   going to order room service. Defendants’ AVP Santos was visibly upset and angrily responded to

   Plaintiff, “I SEE HOW IT IS….”

43. In order to avoid fighting with her supervisor, and risking her position, Plaintiff decided to join




                                                     6
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 7 of 24



   Defendants’ AVP Santos for dinner.

44. After dinner, Defendants’ AVP Santos asked Plaintiff to “hang out” again in her room. Plaintiff

   told Santos that she was tired and that it was getting pretty late. Nonetheless, Santos adamantly

   insisted that he come inside Plaintiff’s room in order to “speak” to Plaintiff.

45. Fearful for her job, Plaintiff reluctantly relented and let Defendants’ AVP Santos into her room.

46. After a few minutes, Defendants’ AVP Santos again started to forcibly kiss Plaintiff’s lips and

   neck. Santos then took his shirt off and climbed on top of Plaintiff. Santos proceeded to forcibly

   kiss and vigorously grope Plaintiff all over her body. Santos then pulled up Plaintiff’s dress,

   grabbed her right breast, and groped her vagina. Santos attempted to remove Plaintiff’s

   underwear. All the while, Plaintiff begged Santos to stop, pleading, “PLEASE STOP, I CAN’T

   DO THIS.”

47. Defendants’ AVP Santos asked Plaintiff why she wanted him to stop and told Plaintiff that, “NO

   ONE WOULD FIND OUT.”

48. Plaintiff pushed Defendants’ AVP Santos away and begged him to get off of her. Plaintiff also

   reiterated to Santos that she did not want to engage in sexual intercourse with him. Plaintiff told

   Santos that they have work the next day and that they should both get some sleep.

49. Defendants’ AVP Santos then sat in Plaintiff room and continued to ask Plaintiff, among other

   things, “WHY NOT [HAVE SEX]?” “WHY DON’T YOU WANT TO?” and “NO ONE WILL

   FIND OUT.” Plaintiff continued to deny Santos’s sexual advances.

50. Finally, Defendants’ AVP Santos left.

51. Around November 15, 2017, Plaintiff woke up for work hoping that this nightmarish business

   trip would soon come to a close.

52. That same day, Plaintiff and Defendants’ AVP Santos switched hotels to the Fairmont South




                                                     7
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 8 of 24



   Hampton Hotel.

53. Around November 15, 2017, Defendants’ employee Damir Pajestovic (“Pajestovic”) reached out

   to Defendants’ AVP Santos via e-mail and asked that Santos give Plaintiff an evaluation.

54. Later than evening, Defendants’ AVP Santos asked Plaintiff for her new room number. Plaintiff

   refused to divulge her room number. Santos became visibly upset and insisted that Plaintiff share

   her room number stating, among other things, “WHAT, YOU DON’T WANT TO HANG

   OUT?” Plaintiff eventually gave in and shared her room number.

55. Later than evening, Santos entered Plaintiff’s room and told Plaintiff, “I’M NOT GOING TO

   DO ANYTHING.” Santos then sat next to Plaintiff on the bed. After a few minutes, Santos again

   began to forcibly kiss and climb on top of Plaintiff.

56. Once again, Plaintiff pleaded with Defendants’ AVP Santos to stop sexually assaulting her.

   Plaintiff also told Santos that what he was doing was wrong because he is her boss and because

   they are both married. Santos tried to explain that he was just Plaintiff’s “colleague” and that

   everything was alright. Plaintiff repeatedly begged Santos to get off of her. Santos eventually did

   and left Plaintiff’s room.

57. Around November 16, 2017, Plaintiff desperately tried to focus on her work and return home as

   soon as possible. Plaintiff now feared that Defendants’ AVP Santos would give her a negative

   review.

58. Later that evening, Plaintiff was alone in her room. Around 3:00 a.m., Defendants’ AVP Santos

   began loudly knocking on Plaintiff’s door.

59. Plaintiff opened her door slightly and told Defendants’ AVP Santos that he needed to stop

   knocking and go back to his room. Santos demanded that Plaintiff let him in. Plaintiff relented.

60. Once inside, Plaintiff told Defendants’ AVP Santos that she just wanted to go to bed. Thereafter,




                                                    8
            Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 9 of 24



   Santos decided to leave.

61. Around November 17, 2017, Defendants’ AVP Santos barely spoke with Plaintiff. All Santos

   told Plaintiff before they left the hotel was, “LET’S MAKE SURE WE GET OUR STORY

   STRAIGHT FOR WHEN WE GET BACK.”

62. At the Bermuda airport, after Plaintiff checked in her baggage, Defendants’ AVP Santos walked

   away and completely ignored Plaintiff.

63. After returning from Bermuda, Defendants’ AVP Santos made a number of sexually suggestive

   comments to Plaintiff.

64. Specifically, around November of 2017, Defendants’ AVP Santos told Plaintiff, “I LOVE

   YOUR DRESS, YOU LOOK LIKE A WRAPPED-UP PRESENT.”

65. Around December of 2017, Defendants’ AVP Santos told Plaintiff that she looked beautiful and

   that her smell “DRIVES [HIM] CRAZY.”

66. Around December of 2017, Defendants’ AVP Santos called Plaintiff to ask about a work-related

   issue. Plaintiff stated she was freezing with blankets on. Santos responded, “I’M JEALOUS OF

   YOUR BLANKETS, I WISH I WAS ONE OF YOUR BLANKETS.”

67. Around December of 2017, Plaintiff reported to Defendants’ AVP Damir Pajestovic that

   Defendants’ AVP Santos was making sexually explicit comments that made her uncomfortable,

   such as Plaintiff looking like a “WRAPPED-UP PRESENT.” In response, Pajestovic took no

   reasonable or immediate action to help combat the hostile work environment and sexual

   harassment. Instead, Pajestovic told Plaintiff to further complain to Defendants’ Vice President

   Lourdes Mendez.

68. Around January of 2018, Plaintiff reported to Defendants’ Vice President Mendez that

   Defendants’ AVP Santos had stated that she looks like a wrapped-up present, among other




                                                  9
            Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 10 of 24



   sexually suggestive comments. In response, Mendez told Plaintiff that Santos is “Hispanic” and

   makes those types of comments to her too. Again no corrective action was taken.

69. Around January of 2018, Plaintiff saw Defendants AVP Santos and VP Mendez go out to lunch

   together repeatedly.

70. Around January of 2018, Defendants’ Vice President Mendez told Plaintiff that she gave Santos

   a “warning.”

71. Thereafter, Defendants’ AVP Santos immediately began to retaliate against Plaintiff by, among

   other things: (i) deliberately failing to acknowledge Plaintiff at work; (ii) purposefully failing to

   include her on an audit report; (iii) excluding Plaintiff from important emails that Plaintiff

   needed to review as part of her job.

72. Around March of 2018, Defendants’ Human Resources representative asked Plaintiff if she had

   been sexually harassed. Plaintiff began to cry and admitted that she had been brutally sexually

   harassed. Plaintiff told the Human Resources representative about possibly leaving work because

   she was so emotionally distraught regarding both what happened in Bermuda as well as

   Defendants’ abysmal response to Plaintiff’s hostile work environment complaint. However, the

   Human Resources representative took no reasonable or immediate action to help combat the

   hostile work environment.

73. Around March 28, 2018, Plaintiff called Defendants’ sexual harassment hotline to make yet

   another complaint of workplace harassment. Plaintiff also spoke with Defendants’ Employee

   Relations Representative Adam Rankin (“Rankin”) in an attempt to further escalate her

   complaint.

74. Plaintiff reported to Defendants’ Employee Relations Representative Rankin that she had been

   brutally sexually harassed and assaulted. Plaintiff told Rankin that “SERIOUS THINGS




                                                    10
            Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 11 of 24



   HAPPENED,” on a trip with a colleague to Bermuda and “A LOT MORE THAN JUST

   TALKING AND SAYING THINGS, THERE WAS A LOT OF TOUCHING INVOLVED.”

   Plaintiff stated that, “SHE COULD NOT TAKE IT ANYMORE” and “REALLY NEED[ED]

   TO LEAVE.”

75. Around March 30, 2018, Defendants constructively discharged Plaintiff by making her work

   environment so intolerable that she was forced to resign.

76. Around March 30, 2018, before leaving for the day, Defendants’ Vice President Mendez took

   Plaintiff out to a final goodbye lunch. At that lunch, Plaintiff confided in Mendez and divulged

   exactly what had happened between her and Defendants’ Assistant Vice President Santos in

   Bermuda.

77. Afterwards, Mendez told Plaintiff, “I WISH YOU HAD TOLD ME.” Plaintiff then asked

   Mendez if she would investigate her sexual harassment complaint. Mendez responded that she

   would not investigate and that she could not do anything to help Plaintiff.

78. At the time Defendants constructively discharged Plaintiff, Plaintiff’s annual salary was

   approximately $61,200 annually.

79. Defendants discriminated against and constructively discharged Plaintiff because of her sex and

   gender, and because she complained or opposed the unlawful conduct of Defendants related to

   the above protected classes.

80. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.

81. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer severe emotional distress and physical ailments including but not limited to

   extreme anxiety and severe depression.




                                                   11
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 12 of 24



82. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff became so physically

   and emotionally distressed that she is having difficulty eating and sleeping.

83. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting condition.

84. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured

   unwarranted financial hardships and irreparable damage to her professional reputation.

85. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

   to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation, which

   such employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

   suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

86. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against all Defendants, jointly and

   severally.

87. The above are just some of the examples of the unlawful, discriminatory, and retaliatory conduct

   to which Defendants subjected Plaintiff.

88. Defendants’ actions constituted a continuing violation of the applicable federal, state and city

   laws.

89. Plaintiff hereby demands reinstatement to her original position.



                                   AS A FIRST CAUSE OF ACTION
                                DISCRIMINATION UNDER TITLE VII
                                  (Not Against Individual Defendants)

90. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

91. Title VII states in relevant part as follows:




                                                    12
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 13 of 24



                    “(a) Employer practices:

                    It shall be an unlawful employment practice for an employer:

                    (1)     to fail or refuse to hire or to discharge any individual, or otherwise to
                    discriminate against any individual with respect to his compensation, terms,
                    conditions, or privileges of employment, because of such individual’s race, color,
                    religion, sex, or national origin.”

92. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

    Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the unlawful

    employment practices of the above-named Defendants. Plaintiff complains of Defendants’

    violation of Title VII's prohibition against discrimination in employment based, in whole or in

    part, upon an employee's sex and gender.

93. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et seq., by

    terminating and otherwise discriminating against Plaintiff as set forth herein because of

    Plaintiff’s sex and gender.

94. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of Title

    VII.



                               AS A SECOND CAUSE OF ACTION FOR
                                 RETALIATION UNDER TITLE VII
                                  (Not Against Individual Defendants)

95. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

96. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it shall

    be unlawful employment practice for an employer: “(1) to . . . discriminate against any of his

    employees . . . because she has opposed any practice made an unlawful employment practice by




                                                    13
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 14 of 24



    this subchapter, or because she has made a charge, testified, assisted or participated in any

    manner in an investigation, proceeding, or hearing under this subchapter.”

97. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e seq. by

    discriminating against Plaintiff with respect to the terms, conditions or privileges of employment

    because of her opposition to the unlawful employment practices of Defendants.

98. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of Title

    VII.



                                    AS A THIRD CAUSE OF ACTION
                                    FOR DISCRIMINATION UNDER
                                       NEW YORK STATE LAW
                                         (Against All Defendants)

99. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

100. Executive Law §296 provides that “1. It shall be an unlawful discriminatory practice: (a) For an

    employer or licensing agency, because of an individual's age, race, creed, color, national origin,

    sexual orientation, military status, sex, disability, predisposing genetic characteristics, marital

    status, or domestic violence victim status, to refuse to hire or employ or to bar or to discharge

    from employment such individual or to discriminate against such individual in compensation or

    in terms, conditions or privileges of employment.”

101. Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

    because of her sex/gender and by creating a hostile work environment.

102. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

    York State Executive Law § 296.




                                                    14
                Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 15 of 24



                                  AS A FOURTH CAUSE OF ACTION
                                  FOR AIDING & ABETTING UNDER
                                      NEW YORK STATE LAW
                                        (Against All Defendants)

103. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

104. New York State Executive Law §296(6) further provides that “It shall be an unlawful

    discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of

    the acts forbidden under this article, or to attempt to do so.”

105. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

    and/or coercing the discriminatory behavior as stated herein.



                                   AS AN FIFTH CAUSE OF ACTION
                                     FOR RETALIATION UNDER
                                       NEW YORK STATE LAW
                                        (Against All Defendants)

106. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

107. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because [s]he has opposed any practices forbidden under this

    article.”

108. Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating against the

    Plaintiff.




                                                      15
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 16 of 24



                               AS A SIXTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                   (Against All Defendants)

109. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

110. The Administrative Code of City of NY §8-107 [1] provides that “It shall be an unlawful

    discriminatory practice: “(a) For an employer or an employee or agent thereof, because of the

    actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

    sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ or to

    bar or to discharge from employment such person or to discriminate against such person in

    compensation or in terms, conditions or privileges of employment.”

111. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, by creating and maintaining discriminatory working conditions and

    a hostile work environment, and otherwise discriminating against Plaintiff because of her

    sex/gender.



                              AS A SEVENTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                    (Against All Defendants)

112. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

113. The New York City Administrative Code Tide 8, §8-107(7) provides that it shall be unlawful

    discriminatory practice: “For an employer . . . to discharge . . . or otherwise discriminate against

    any person because such person has opposed any practices forbidden under this chapter….”




                                                     16
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 17 of 24



114. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Tide 8, §8-107(7) by discriminating against Plaintiff because of her

    opposition to the unlawful employment practices of Plaintiff’s employer.



                              AS AN EIGHTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                    (Against All Defendants)

115. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

116. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

    discriminatory practice: “For any person to aid, abet, incite, compel; or coerce the doing of any

    of the acts forbidden under this chapter, or attempt to do so.”

117. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing the

    above discriminatory, unlawful and retaliatory conduct.



                               AS A NINTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                    (Against All Defendants)

118. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

119. Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

    unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with,

    or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or




                                                     17
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 18 of 24



    enjoyment of, or on account of his or her having aided or encouraged any other person in the

    exercise or enjoyment of, any right granted or protected pursuant to this section.”

120. Defendants violated the above section as set forth herein.



                               AS A TENTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                    (Against All Defendants)

121. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

122. Section 8-107(13) entitled Employer Liability For Discriminatory Conduct By Employee, agent

    or independent contractor provides “An employer shall be liable for an unlawful discriminatory

    practice based upon the conduct of an employee or agent which is in violation of any provision

    of this section other than subdivisions one and two of this section. b. An employer shall be liable

    for an unlawful discriminatory practice based upon the conduct of an employee or agent which is

    in violation of subdivision one or two of this section only where: (1) the employee or agent

    exercised managerial or supervisory responsibility; or (2) the employer knew of the employee's

    or agent's discriminatory conduct, and acquiesced in such conduct or failed to take immediate

    and appropriate corrective action; an employer shall be deemed to have knowledge of an

    employee's or agent's discriminatory conduct where that conduct was known by another

    employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

    should have known of the employee's or agent's discriminatory conduct and failed to exercise

    reasonable diligence to prevent such discriminatory conduct.”

123. Defendants violated the above section as set forth herein.




                                                     18
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 19 of 24



                               AS AN ELEVENTH CAUSE OF ACTION
                                   FOR ASSAULT AND BATTERY
                                 (AGAINST DEFENDANT SANTOS)

124. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

125. The aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of the intent,

   carelessness and recklessness of Defendant SANTOS who did suddenly and without provocation,

   physically assault and batter Plaintiff, herein causing Plaintiff to sustain damages; in that

   Defendant SANTOS did conduct himself in a wanton, willful, reckless and heedless manner

   without regard to the safety of the Plaintiff herein; in that said Defendant was physically abusive;

   in behaving in a disorderly manner; in using unnecessary, excessive and unlawful touching

   against the plaintiff; in willfully and maliciously assaulting and battering the Plaintiff herein.

126. § 213-c of the Civil Practice Law and Rules provides as follows: Action by victim of conduct

   constituting certain sexual offenses: Notwithstanding any other limitation set forth in this article,

   a civil claim or cause of action to recover from a defendant as hereinafter defined, for physical,

   psychological or other injury or condition suffered by a person as a result of acts by such

   defendant of rape in the first degree as defined in section 130.35 of the penal law, or criminal

   sexual act in the first degree as defined in section 130.50 of the penal law, or aggravated sexual

   abuse in the first degree as defined in section 130.70 of the penal law, or course of sexual conduct

   against a child in the first degree as defined in section 130.75 of the penal law may be brought

   within five years. As used in this section, the term "defendant" shall mean only a person who

   commits the acts described in this section or who, in a criminal proceeding, could be charged with

   criminal liability for the commission of such acts pursuant to section 20.00 of the penal law and

   shall not apply to any related civil claim or cause of action arising from such acts. Nothing in this




                                                      19
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 20 of 24



   section shall be construed to require that a criminal charge be brought or a criminal conviction be

   obtained as a condition of bringing a civil cause of action or receiving a civil judgment pursuant

   to this section or be construed to require that any of the rules governing a criminal proceeding be

   applicable to any such civil action. NY CLS CPLR § 213-c.

127. As a result of Defendant SANTOS’s acts of assault and battery, Plaintiff has been damaged in an

   amount to be determined at the time of trial.



                               AS A TWELFTH CAUSE OF ACTION
                     FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                 (AGAINST ALL DEFENDANTS)

128. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

129. Defendants’ behavior was extreme and outrageous to such extent that the action was atrocious

   and intolerable in a civilized society.

130. Defendants’ conduct was so outrageous in character and extreme in degree as to go beyond all

   possible bounds of decency.

131. Defendants caused Plaintiff to fear for Plaintiff’s own safety.

132. Defendants’ breach of their duties to Plaintiff caused Plaintiff to suffer numerous injuries as set

   forth herein.

133. As a result of Defendants’ acts, Plaintiff has been damaged in an amount to be determined at the

   time of trial.




                                                      20
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 21 of 24



                       AS A THIRTEENTH CAUSE OF ACTION
             FOR CONDUCT CONSTITUTING CRIMES UNDER PENAL LAW §130
                          (AGAINST DEFENDANT SANTOS)

134. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

135. § 130.35 of the New York State Penal Law provides as follows: Rape in the first degree 1 A

   person is guilty of rape in the first degree when he or she engages in sexual intercourse with

   another person: 1. By forcible compulsion; or 2. Who is incapable of consent by reason of being

   physically helpless; or 3. Who is less than eleven years old; or 4. Who is less than thirteen years

   old and the actor is eighteen years old or more. NY CLS Penal § 130.35.

136. § 130.50 of the New York State Penal Law provides as follows: Criminal sexual act in the first

   degree 1 A person is guilty of criminal sexual act in the first degree when he or she engages in

   oral sexual conduct or anal sexual conduct with another person: 1. By forcible compulsion; or 2.

   Who is incapable of consent by reason of being physically helpless; or 3. Who is less than eleven

   years old; or 4. Who is less than thirteen years old and the actor is eighteen years old or more. NY

   CLS Penal § 130.50.

137. Section 130.70 of the New York State Penal Law; “Aggravated sexual abuse in the first degree”

   provides that “A person is guilty of aggravated sexual abuse in the first degree when he inserts a

   foreign object in the vagina, urethra, penis or rectum of another person causing physical injury to

   such person.

138. Defendant SANTOS violated the herein sections as set forth herein.

139. § 213-c of the Civil Practice Law and Rules provides as follows: Action by victim of conduct

   constituting certain sexual offenses: Notwithstanding any other limitation set forth in this article,

   a civil claim or cause of action to recover from a defendant as hereinafter defined, for physical,




                                                    21
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 22 of 24



   psychological or other injury or condition suffered by a person as a result of acts by such

   defendant of rape in the first degree as defined in section 130.35 of the penal law, or criminal

   sexual act in the first degree as defined in section 130.50 of the penal law, or aggravated sexual

   abuse in the first degree as defined in section 130.70 of the penal law, or course of sexual conduct

   against a child in the first degree as defined in section 130.75 of the penal law may be brought

   within five years. As used in this section, the term "defendant" shall mean only a person who

   commits the acts described in this section or who, in a criminal proceeding, could be charged with

   criminal liability for the commission of such acts pursuant to section 20.00 of the penal law and

   shall not apply to any related civil claim or cause of action arising from such acts. Nothing in this

   section shall be construed to require that a criminal charge be brought or a criminal conviction be

   obtained as a condition of bringing a civil cause of action or receiving a civil judgment pursuant

   to this section or be construed to require that any of the rules governing a criminal proceeding be

   applicable to any such civil action. NY CLS CPLR § 213-c.

140. Defendant SANTOS violated the sections cited herein as set forth and Plaintiff suffered

   numerous damages as a result.



                     AS A FOURTEENTH CAUSE OF ACTION
       FOR VIOLATING THE GENDER MOTIVATED VIOLENCE PROTECTION ACT
                        (AGAINST DEFENDANT SANTOS)

141. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.

142. N.Y. ADC. LAW § 8-903 states in relevant part “For purposes of this chapter: a. "Crime of

   violence" means an act or series of acts that would constitute a misdemeanor or felony against the

   person as defined in state or federal law or that would constitute a misdemeanor or felony against




                                                    22
             Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 23 of 24



   property as defined in state or federal law if the conduct presents a serious risk of physical injury

   to another, whether or not those acts have actually resulted in criminal charges, prosecution, or

   conviction. b. "Crime of violence motivated by gender" means a crime of violence committed

   because of gender or on the basis of gender, and due, at least in part, to an animus based on the

   victim's gender.

143. N.Y. ADC. LAW § 8-904 : NY Code – Section 8-904: Civil Cause of Action states in relevant

   part “Except as otherwise provided by law, any person claiming to be injured by an individual

   who commits a crime of violence motivated by gender as defined in section 8-903 of this chapter,

   shall have a cause of action against such individual in any court of competent jurisdiction for any

   or all of the following relief: 1. compensatory and punitive damages; 2. injunctive and declaratory

   relief; 3. attorneys' fees and costs; 4. such other relief as a court may deem appropriate.”

144. N.Y. ADC. LAW § 8-905 Limitations states in relevant part: “a. A civil action under this chapter

   must be commenced within seven years after the alleged crime of violence motivated by gender

   as defined in section 8-903 of this chapter occurred. . . . c. Nothing in this section requires a prior

   criminal complaint, prosecution or conviction to establish the elements of a cause of action under

   this chapter.

145. Defendant SANTOS’s conduct constitutes crimes of “violence motivated by gender” under The

   Victims of Gender-Motivated Violence Protection Act (“VGMVPA”).

146. Defendant SANTOS violated the sections cited herein as set forth and Plaintiff suffered

   numerous damages as a result.




                                                     23
         Case 1:18-cv-10221-PGG Document 1 Filed 11/02/18 Page 24 of 24



       WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, punitive damages,

attorneys’ fees, costs, and disbursements of action; and for such other relief as the Court deems

just and proper.

                                         JURY DEMAND

       Plaintiff demands a jury trial on all issues to be tried.

Dated: New York, New York
       November 2, 2018



                                                  DEREK SMITH LAW GROUP, PLLC


                                               By:     __/s/ Daniel Altaras_________
                                                        Daniel J. Altaras, Esq.
                                                        One Penn Plaza, Suite 4905
                                                        New York, New York 10119
                                                        (212) 587-0760




                                                  24
